DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner issued a non-final rejection in view of the arguments submitted in the appeal brief dated 04/18/2022.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tormasov et al (2021/0258230) and further in view of Tofighbakhsh et al (U.S. 2020/0177671).

1.    As per claims 1,10,11,20 Tormasov disclosed a method of controlling Quality of Service (QoS) in a service provider network, comprising receiving, from each of a plurality of routers within the service provider network, current utilization level data for each router interface queue supporting a client service; receiving topology data indicative of the provider equipment (PE) currently provisioned to support client services within the service provider network (Paragraph. 0005) [The method may comprise identifying changes in the QoS evaluation parameters within the first period of time. The method may comprise classifying, using a machine learning algorithm, the changes to a predetermined QoS violation pattern, wherein the predetermined QoS violation pattern is associated with a time length until a QoS violation is expected to occur. In response to determining that the time length is within an upcoming second period of time, the method may comprise executing a QoS action that increases the time length until the QoS violation is expected to occur for the access.]; determining, for each router interface queue, a respective required QoS; using a machine learning model to predict whether any of the router interface queue utilization levels will exceed a threshold utilization level; determining, for at least a portion of said router interface queues predicted to exceed the threshold utilization level (Paragraph. 0038). [As can be seen, a key parameter may be an increase in an amount of client devices accessing the micro-service at a same time, wherein the amount of client devices exceeds a threshold amount of allowable client device. For example, 50 client devices may be accessing an upload task to the same storage node, when the threshold amount that the storage node may sustain is 45. Here, the QoS action may be to schedule access to the micro-service such that the client devices can complete access within a third period of time. In other words, because all 50 client devices may slow down the uploading micro-service such that the last device of the 50 will complete its uploading after 1 hour, QoS manager 124 may schedule the final 5 client devices (that joined after the threshold 45) at a later time. Thus, the uploads of the first 45 client devices may be completed in 45 minutes, the last 5 client devices may begin uploading around the 30 minute mark, and due to the increased bandwidth, may complete their uploads within 50 minutes]. 

However Tormasov did not disclose in detail one or more network configuration updates operative to constrain router interface queue utilization levels to less than the threshold utilization level; and transmitting a message configured to invoke the one or more network configuration updates or service configuration updates.  

In the same field of endeavor Tofighbakhsh disclosed, “In response to determining that severe weather conditions are being experienced in an area through which the shipment is originally being routed, the edge IoT controller 204 can predict whether the shipment would be rerouted to/through another location and accordingly, reassign the workload to another IoT gateway node (e.g., IoT gateway node 202.sub.x) to perform the defined action(s) (e.g., expect the shipment, take action /perform functions on arrival/departure, report sensor measurements, check for error, failure, and/or alert conditions, etc.). Accordingly, as path changes are detected (e.g., shipment is received at an IoT gateway node that is not located on/near the original route, shipment is received earlier or later than expected, etc.) and/or are predicted (e.g., via internal state data, external state data, ML, etc.), the edge IoT controller 204 can dynamically update workload configuration across the edge IoT gateway nodes 202.sub.1-202.sub.x (Paragraph. 0034)”.

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated in response to determining that severe weather conditions are being experienced in an area through which the shipment is originally being routed, the edge IoT controller 204 can predict whether the shipment would be rerouted to/through another location and accordingly, reassign the workload to another IoT gateway node (e.g., IoT gateway node 202.sub.x) to perform the defined action(s) (e.g., expect the shipment, take action /perform functions on arrival/departure, report sensor measurements, check for error, failure, and/or alert conditions, etc.). Accordingly, as path changes are detected (e.g., shipment is received at an IoT gateway node that is not located on/near the original route, shipment is received earlier or later than expected, etc.) and/or are predicted (e.g., via internal state data, external state data, ML, etc.), the edge IoT controller 204 can dynamically update workload configuration across the edge IoT gateway nodes 202.sub.1-202.sub.x as taught by Tofighbakhsh in the method and system of Tormasov to increase flexibility in the network provisioning.

2. 	As per claims 2,12 Tormasov - Tofighbakhsh disclosed wherein the portion of said router interface queues predicted to exceed the threshold utilization level comprises those router interface queues supporting expedite forwarding (EF) services (Tofighbakhsh, Paragraph. 0034).  

3. 	As per claims 3,13 Tormasov - Tofighbakhsh disclosed wherein the portion of said router interface queues predicted to exceed the threshold utilization level further comprises those router interface queues supporting assured forwarding (AF) services (Tormasov, Paragraph. 0038).  

4. 	As per claims 4,14 Tormasov - Tofighbakhsh disclosed wherein router interface queues supporting expedite forwarding (EF) services are associated with a first threshold utilization level, and router interface queues supporting assured forwarding (AF) services are associated with a second threshold utilization level (Tormasov, Paragraph. 0038).  

5. 	As per claims 5,15 Tormasov - Tofighbakhsh disclosed wherein the machine learning model is based on current and historic utilization level data for each router interface queue supporting a client service and the required QoS of the respective supported client services (Tormasov, Paragraph. 0038).  

6. 	As per claims 6,16 Tormasov- Tofighbakhsh disclosed wherein the machine learning model is further based on network topology data indicative of the provider equipment (PE) further supporting the client services supported by the router interface queues (Tofighbakhsh, Paragraph. 0003).  

7. 	As per claims 7,17 Tormasov - Tofighbakhsh disclosed wherein the one or more network configuration updates comprise a configuration update to existing PE within the service provider network (Tofighbakhsh, Paragraph. 0034).  

8. 	As per claims 8,18 Tormasov - Tofighbakhsh disclosed wherein the one or more network configuration updates comprise at least one of a configuration update to existing PE within the service provider network and a deployment of additional PE within the service provider network (Tofighbakhsh, Paragraph. 0022).  

9. 	As per claims 9,19 Tormasov - Tofighbakhsh disclosed wherein determining a required QoS for each router interface queue comprises correlating each router interface queue to a respective QoS requirement in a Service Level Agreement (SLA) (Tofighbakhsh, Paragraph. 0022).




Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

 11.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

12.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Rupal Dharia can be reached 571-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443